United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-409
Issued: October 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated October 26, 2009 which denied her reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than one year elapsed since the most recent merit decision dated April 14, 2008 to
the filing of this appeal on November 30, 2009, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
501.3(e) (2008).

FACTUAL HISTORY
On October 30, 2007 appellant, then a 50-year-old systems coordinator, filed a traumatic
injury claim alleging that on October 29, 2007 she sat in a chair at work which collapsed and
caused injury to her neck and back. She did not stop work but returned to a limited-duty parttime position.
Appellant came under the treatment of Donna G. Ficaro, a chiropractor, from October 31
to December 13, 2007, for a neck and back injury sustained at work. In a prescription note dated
October 31, 2007, Dr. Ficaro advised that appellant sustained an injury to her neck and back at
work on October 29, 2007 and could return to work part-time, limited duty. In a November 28,
2007 prescription note, she recommended an ergonomic workstation and opined that appellant
could return to work four hours per day on November 28, 2007. On December 13, 2007
Dr. Ficaro noted that x-rays of appellant’s cervical spine revealed instability in flexion and
extension views with no flexion movement in the upper cervical segments. On physical
examination, she found motor weakness of the cervical spinal muscles and fixation at facets of
C2, C3, C5 and C6.
By letter dated January 4, 2008, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It noted that she was treated by a chiropractor and
advised her that, pursuant to section 8101(2) of the Federal Employees’ Compensation Act,
chiropractors were considered physicians “only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary.”2 The Office requested
that appellant submit copies of any x-rays taken which demonstrated that a subluxation occurred
due to her injury. Appellant did not respond.
In a decision dated February 12, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that appellant’s condition was caused by
the accepted work incident.
On March 10, 2008 appellant requested reconsideration and submitted reports from
Dr. Ficaro dated December 19, 2007 to January 28, 2008. On January 8, 2008 Dr. Ficaro noted
moderate improvement in motor strength of the upper and lower extremities; however, appellant
had persistent motor strength deficits in the neck. On January 15, 2008 she noted treating
appellant on January 8, 2008 for neck and back stiffness after working at a makeshift ergonomic
workstation. Examination showed a normal range of motion of the cervical, thoracic and lumbar
spine with a marked lack of motor strength in the cervical spine flexors, extensors, lateral
support, biceps, pectorals muscles, quadriceps and gluteus maximus. Dr. Ficaro further noted
segmental joint dysfunction at C2-3, C5-6, T5-6, T11-12 and L4-5. She increased appellant’s
work hours to six per day. On January 28, 2008 Dr. Ficaro summarized appellant’s treatment.
She noted that motor weakness of the cervical spine and radiculopathy did not resolve and that
2

5 U.S.C. § 8101(2); see also section 10.311(c) of the implementing federal regulations provide: “A chiropractor
may interpret his or her x-rays to the same extent as any other physician. To be given any weight, the medical report
must state that x-rays support the finding of spinal subluxation. [The Office] will not necessarily require submittal
of the x-ray, or a report of the x- ray but the report must be available for submittal on request.”

2

cervical x-rays revealed instability of the cervical spine. A December 6, 2007 cervical spine
x-ray revealed C5-6 retrolisthesis at C5-6 and C3-4 anterolisthesis.
On April 14, 2008 the Office denied modification of the February 12, 2008 decision.
On February 5, 2009 appellant requested reconsideration. She resubmitted reports from
Dr. Ficaro dated October 31, 2007 to January 28, 2008. On February 3, 2008 Dr. Ficaro returned
appellant to work full time starting on February 4, 2008. Appellant submitted an x-ray dated
December 6, 2007 previously of record. She was treated by Dr. Greg Daly, an osteopath, from
January 16 to March 10, 2008, for peripheral neuropathy. Dr. Daly opined that the fall of
October 25, 2007 resulted in her neck injury. A May 7, 2008 magnetic resonance imaging
(MRI) scan of the cervical spine revealed mild to moderate spondylosis of the cervical spine with
small disc protrusions and disc osteophyte complexes at multiple cervical levels, at the C3-4 and
C5-6 levels.
In an April 24, 2009 decision, the Office denied appellant’s reconsideration request
finding that the evidence submitted was insufficient to warrant further merit review.
On October 12, 2009 appellant’s attorney requested reconsideration. Counsel indicated
that the Office had jurisdiction to reconsider the denial of appellant’s claim if she demonstrated
clear evidence of error. He submitted reports from Dr. Ficaro dated October 31, 2007 to
January 28, 2008, all previously of record. Counsel asserted that the January 28, 2008 report
demonstrated clear evidence of error.
In an October 26, 2009 decision, the Office denied appellant’s reconsideration request
finding that the request was not timely filed and did not present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.4 However, the Office will reopen a claimant’s case
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

3

for merit review, notwithstanding the one-year filing limitation, if the claimant’s application for
review shows clear evidence of error on the part of the Office in its most recent merit decision.
To establish clear evidence of error, a claimant must submit evidence relevant to the issue that
was decided by the Office. The evidence must be positive, precise and explicit and must be
manifest on its face that the Office committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.6
Evidence that does not raise a substantial question concerning the correctness of the Office’s
decision is insufficient to establish clear evidence of error.7 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.8 This entails a limited
review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.9 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.10
ANALYSIS
In its October 26, 2009 decision, the Office properly determined that appellant failed to
file a timely application for review. It rendered its most recent merit decision on April 14, 2008.
Appellant’s request for reconsideration was dated October 12, 2009, more than one year after
April 14, 2008. Thus, her reconsideration request was not timely filed.
The Board also finds that appellant has not established clear evidence of error on the part
of the Office. Appellant’s October 12, 2009 request indicated that the last merit decision was
April 14, 2008 and that the Office had jurisdiction to reconsider an untimely denial of her claim
if it demonstrated clear evidence of error. She asserted that Dr. Ficaro’s January 28, 2008 report
demonstrated clear evidence of error and that the April 14, 2008 merit decision should be
vacated. While appellant addressed her disagreement with the Office’s decision to deny her
claim for traumatic injury, her general allegations do not raise a substantial question as to the
correctness of the Office’s decision. The Office properly found that appellant’s statement of
October 12, 2009 did not establish clear evidence of error.
The Board notes that the underlying issue is medical in nature and that appellant
submitted no new medical evidence and she did not explain how the previously submitted
5

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

evidence was sufficient to shift the weight of the evidence in her favor and establish that the
Office erred in denying her for a traumatic injury on October 29, 2007. Appellant submitted
reports from Dr. Ficaro previously of record. In her reconsideration request, she relied on
Dr. Ficaro’s January 28, 2008 report as establishing clear evidence of error. Dr. Ficaro,
however, is not a physician as defined under the Act as she did not diagnose a spinal subluxation
based on x-ray. Rather, she noted only that x-rays showed instability in the cervical spine.11
Appellant did not explain how this previously considered evidence was positive, precise and
explicit in manifesting on its face that the Office erred by denying her claim for a traumatic
injury on October 29, 2007. The resubmission of these documents is not sufficient to raise a
substantial question as to the correctness of the Office’s decision. Even if Dr. Ficaro’s report
could be considered medical evidence,12 clear evidence of error is intended to represent a
difficult standard. The submission of a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.13
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Office’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated October 12, 2009 was
untimely filed and did not demonstrate clear evidence of error.

11

5 U.S.C. § 8101(2). Section 8101(2) of the Act provides that the term “‘physician’ ... includes chiropractors only
to the extent that their reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.” See also Mary A. Ceglia, 55 ECAB 626 (2004) (in assessing
the probative value of chiropractic evidence, the initial question is whether the chiropractor is a physician as defined
under 5 U.S.C. § 8101(2); a chiropractor is not considered a physician under the Act unless it is established that there is
a spinal subluxation as demonstrated by x-ray to exist).
12

Neither appellant nor Dr. Ficaro asserted that Dr. Ficaro’s finding of cervical spine instability or retrolisthesis
based on x-ray was consistent with the Office’s definition of spinal subluxation. See 20 C.F.R. § 10.5(bb) (defines
spinal subluxation as incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae which must be demonstrable on any x-ray film).
13

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3c (January 2004).

5

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

